Citation Nr: 0510686	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  04-02 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for optic neuritis, to 
include as a result of an undiagnosed illness.

2.  Entitlement to a compensable evaluation based on multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from June 1989 to July 1993 
(including in Southwest Asia in support of Operation Desert 
Shield/Storm).  Prior to that active service period, he 
apparently had been a Reserve Officer Training Corps (ROTC) 
cadet, which included a period of active service from May 
1986 to July 1987.  There have been no contentions that the 
disability at issue relates in any way to the period other 
than from June 1989 to July 1993.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Nashville, Tennessee, Regional Office, which, in part, denied 
service connection for optic neuritis and denied a 
compensable evaluation based on multiple noncompensable 
service-connected disabilities under 38 C.F.R. § 3.324.  

Subsequently, jurisdiction over the case was transferred to 
the Winston-Salem, North Carolina, Regional Office (RO).  

The Board will render a decision herein on the appellate 
issue involving entitlement to service connection for optic 
neuritis.  The remaining appellate issue of entitlement to 
service connection for a compensable evaluation based on 
multiple noncompensable service-connected disabilities under 
38 C.F.R. § 3.324 will be dealt with in the REMAND section 
below.  This remaining appellate issue is being REMANDED to 
the RO via the Appeals Management Center in Washington, D.C.  
VA will provide notice if further action is required on 
appellant's part.  


FINDINGS OF FACT

1.  Appellant's eye pathology has been medically diagnosed as 
optic neuritis involving only the right, not the left, eye.  

2.  It has not been shown, by credible competent evidence, 
that appellant's optic neuritis was present during his active 
service or within the one-year, post-service presumptive 
period, or is otherwise related to service.  


CONCLUSION OF LAW

Appellant's optic neuritis was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1117, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et 
seq., (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  This change in the law 
is generally considered applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. 
§ 3.159 (2004)); and VAOPGCPREC 7-2003 (Nov. 19, 2003).  

Assuming that Section 3 of the VCAA is applicable in the 
instant appeal, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed as to this service connection appellate issue.  A 
comprehensive medical history, detailed clinical findings, 
and other relevant evidence with respect to the eyes are 
documented in the claims folder.  Appellant's available 
service medical records pertaining to the active service 
period from June 1989 to July 1993 have been obtained.  
Additionally, the evidentiary record includes ROTC/service 
medical records dated prior to that Persian Gulf War active 
service period.  It is reiterated that there have been no 
contentions that the disability at issue relates in any way 
to the period other than from June 1989 to July 1993.  
Additionally, a VA ophthalmologic examination was conducted 
in June 2003 with medical opinion rendered as to the etiology 
of appellant's optic neuritis.  Appellant has also submitted 
private clinical records with medical opinion as to the 
etiology of the optic neuritis.  The RO also sought 
additional medical treatment records and these have also been 
associated with the claims folder, to the extent available.

Additionally, appellant was issued a Statement of the Case, 
which included relevant laws and regulations, discussion of 
relevant clinical evidence, and a detailed explanation of the 
rationale for the adverse decision.  

It does not appear that appellant has informed the VA of the 
existence of any other specific competent evidence that 
should be obtained with respect to the claimed eye disorder.  
Appellant has not responded or indicated in any written 
correspondence that there are any relevant medical records 
pertaining to the appellate issue in question not currently 
associated with the claims folder.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice must be provided to a 
claimant prior to the initial unfavorable agency of original 
jurisdiction decision on a service-connection claim.  In the 
instant case, a pre-adjudication VCAA notice on appellant's 
service connection claim in question was in fact rendered.  
The October 2001 VCAA notice letter issued by the agency of 
original jurisdiction on said service connection claim 
specifically advised the appellant as to which party could or 
should obtain which evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

It is the Board's opinion that there is no indication that 
other existing evidence should be obtained and that the duty 
to assist as contemplated by applicable provisions, including 
the VCAA to the extent it may apply, has been satisfied with 
respect to this appellate issue on appeal.  Consequently, the 
Board finds that, in the circumstances of this case, any 
additional development or notification would serve no useful 
purpose.  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the VCAA to 
the extent it may apply, has been satisfied with respect to 
the issue on appeal in question.  

In deciding the eye disorder service connection appellate 
issue, the Board will consider applicable statutory and 
regulatory provisions, including the following:

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and organic disease of the nervous system 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the period prior to March 1, 2002, the provisions of 38 
C.F.R. § 3.317 stated, in pertinent part:

(a)(1) VA shall pay compensation...to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i) became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and (ii) by 
history, physical examination, and 
laboratory tests cannot be attributed to 
any known clinical diagnosis. (2) For 
purposes of this section, "objective 
indications of chronic disability" 
include both "signs," in the medical 
sense of objective evidence perceptible 
to an examining physician, and other, 
non-medical indicators that are capable 
of independent verification. (3) For 
purposes of this section, disabilities 
that have existed for 6 months or more 
and disabilities that exhibit 
intermittent episodes of improvement and 
worsening over a 6-month period will be 
considered chronic.  The 6-month period 
of chronicity will be measured from the 
earliest date on which the pertinent 
evidence establishes that the signs or 
symptoms of the disability first became 
manifest.

Effective March 1, 2002, Congress liberalized the laws 
pertaining to service connection for undiagnosed illnesses.  
Veterans Education and Benefits Expansion Act of 2001,  Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  Subsection (a) of 38 
U.S.C.A. § 1117, as amended, states:

(a)(1) The Secretary may pay compensation under this 
subchapter to a Persian Gulf veteran with a qualifying 
chronic disability that became manifest-
(A) during service on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
(B) to a degree of 10 percent or more 
during the presumptive period prescribed 
under subsection (b).  
(2) For purposes of this subsection, the 
term 'qualifying chronic disability' 
means a chronic disability resulting from 
any of the following (or any combination 
of any of the following):  
(A) An undiagnosed illness.  
(B) A medically unexplained chronic 
multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms.  
(C) Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under subsection (d) warrants 
a presumption of service-connection.

By interim final rule, the presumptive period for 
compensation for Persian Gulf veterans has been extended to 
December 31, 2006.  See 66 Fed. Reg. 56,614-15 (Nov. 9, 
2001).

In Pond v. West, 12 Vet. App. 341, 346 (1999), the Court held 
that "[g]enerally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."

With regards to the eye disability service connection 
appellate issue, appellant argues, in essence, that although 
his eye disability was initially manifested in 1995, it may 
have been caused by "something" he was exposed to during 
the Persian Gulf war, including sand fly fever, possible 
exposure to nerve agents from destruction of rockets in the 
Khamisiyah pit area, or nerve gas antidote injection.  It is 
also asserted that a physician opined that appellant's eye 
disability was possibly related to his Persian Gulf War 
service; and that appellant's idiopathic optic neuritis is 
not a diagnosed disease but rather represents an 
"undiagnosed illness."  

Although the appellant is competent to state what symptoms he 
experiences, he is not competent to opine as to the etiology 
of the claimed disability, since this requires medical 
opinion.  In Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1991), the Court stated "[a] layperson can certainly 
provide an eye-witness account of a veteran's visible 
symptoms."  However, as the Court further explained in that 
case, "the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge such as a diagnosis...."  

On December 1985 ROTC-related examination, appellant's visual 
acuity was "20/20", bilaterally.  

None of the available service medical records during the 
initial period of service, including a July 1987 service 
separation examination, included complaints, findings, or 
diagnoses pertaining to an eye disability.  On that service 
separation examination and on August 1987 and June 1988 ROTC-
related examinations, visual acuity was "20/20", 
bilaterally.  On that June 1988 examination, exotropia was 
clinically noted with appellant's resultant inability to 
align targets; and he failed a "red lens" test, noticing 
two lights in all fields of gaze.  Fundoscopic examination 
was within normal limits and he passed a color vision test.  
Optic neuritis was neither clinically reported or diagnosed.  

None of the available service medical records during the 
second period of service, including July 1990 and September 
1991 examinations, included complaints, findings, or 
diagnoses pertaining to a chronic eye disability, including 
optic neuritis.  Visual acuity was "20/20", bilaterally, on 
those July 1990 and September 1991 examinations.  In January 
1992, appellant's complaints included headache, cough, runny 
nose, vomiting, and swollen eyes.  Flu and sinusitis were 
assessed.  

VA clinical records indicated that in August 1995, appellant 
complained that he was losing sight in the right eye.  In 
September 1995, right eye neuritis was assessed.  It was 
indicated that multiple sclerosis or other demyelinating 
disease should be ruled out.  A September 1995 VA repeat MRI 
of the brain revealed no abnormalities.  On October 1995 VA 
hospitalization, appellant reported that approximately 3-1/2 
weeks earlier, he had awoken after a night of intense 
studying and discovered blurred vision in the left lower 
quadrant field of vision in the right eye; that the blurred 
vision worsened; and that he had had weakness in the lower 
extremities, decreased right hand grip, hot flashes, and 
buzzing in the ears during 2-3 weeks prior to hospital 
admission.  Appellant stated that he had never had these 
symptoms previously.  Optic neuritis of the right eye was 
diagnosed.  

VA clinical records indicated that in June 1996, a history 
was noted of questionable nerve gas in Saudi Arabia causing 
optic neuritis.  In this regard, see LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) ("Evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
'competent medical evidence'...)."

On August 2001 military examination, it was noted that right 
eye optic neuritis was diagnosed in 1995 with strabismus.  
Appellant reported that after optic neuritis had been 
detected in October 1995, it was medically determined that he 
did not have early signs of multiple sclerosis.   

In an August 2001 initial application for VA disability 
benefits, appellant claimed that in September 1995, he 
initially discovered blurred vision in the right eye; and 
that in October 1995, a VA ophthalmologist told him that his 
eye disability could be related to his Persian Gulf War 
service.  In this regard, however, it should be pointed out 
that any statement by appellant as to what medical personnel 
told him would constitute hearsay evidence and does not 
constitute competent medical evidence.  See Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  See also Warren v. Brown, 
6 Vet. App. 4, 6 (1993), wherein it was held that "any 
statement of appellant as what a doctor told him is also 
insufficient to establish a medical diagnosis."  

In a February 2003 written statement, a private neuro-
ophthalmologist opined that appellant had optic neuropathy in 
1995 that was "most likely...an idiopathic optic neuritis, as 
there have been no other signs, symptoms or tests to suggest 
an association with multiple sclerosis.  The etiology is 
unknown.  The patient asked if this could be related to 
exposure to chemicals and other agents during the Gulf War, 
and I certainly could not discount that possibility.  
Ischemic, infiltrative, inflammatory, infectious, or 
hereditary optic neuropathies seem less likely, given the 
patient's history and current examination."  It was noted 
that appellant was also having diplopia as a result of his 
exotropia.

Although the private neuro-ophthalmologist opined that he 
could not discount the possibility that appellant's eye 
disability might be related to "exposure to chemicals and 
other agents during the Gulf War", this was by its own 
language utilized an expression of mere possibility, not 
probability.  Mere possibility does not approach the realm of 
probability as distinguished from pure speculation or remote 
possibility.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  Thus, that opinion is obviously a resort to mere 
speculation and has no significant probative value.  
Additionally, that physician also explained that appellant's 
optic neuritis was most likely idiopathic (of no known 
cause).  In other words, the physician did not relate with 
any degree of probability the optic neuritis to service.

A June 2003 private medical statement noted that appellant 
had normal left eye vision.  Right eye exotropia, sensory in 
origin, was assessed.

On June 2003 VA ophthalmologic examination, the left eye had 
"20/20" visual acuity with normal visual field and other 
findings.  Diagnoses included right eye optic neuropathy, 
visual acuity/visual field loss, strabismus, monocular 
exotropia, and diplopia.  In response to the question whether 
a diagnosis of idiopathic optic neuritis was considered a 
clinically diagnosed condition, the examiner opined that it 
was, and he agreed with the aforementioned February 2003 
written statement from the private neuro-ophthalmologist that 
specified that its etiology was unknown.  

Even assuming arguendo that appellant may have been exposed 
to chemical/nerve agents, sand fly fever, or "something" 
during his Persian Gulf war active service, no credible, 
competent evidence indicates that his optic neuritis was 
manifested during service or within the one-year, post-
service presumptive period, nor are there signs or symptoms 
of an undiagnosed illness of the eye presently manifested.  
It is the Board's conclusion that the provisions of 38 C.F.R. 
§ 3.317, pertaining to disability resulting from 
"undiagnosed illnesses" or "medically unexplained chronic 
multisymptom illnesses", are inapplicable with respect to 
the appellate issue, since appellant has been medically 
diagnosed as having optic neuritis, and no multisymptom eye 
illness has been clinically shown or even contended.  In 
fact, the examiner who conducted the June 2003 VA 
ophthalmologic examination specifically stated that 
appellant's right eye optic neuritis/neuropathy represented a 
"clinically diagnosed condition."  Section 3.317(a)(1)(ii) 
indicates that an "undiagnosed illness" is one which "[b]y 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis."  A medical 
dictionary defines the term "diagnosis" as "1.  The art of 
distinguishing one disease from another.  2.  The 
determination of the nature of a case of disease."  
Dorland's Illustrated Medical Dictionary, 411, (24th ed. 
1965).  In the instant case, since the appellant's eye 
illness was medically attributed to a known clinical 
diagnosis, optic neuritis, it does not meet the "undiagnosed 
illness" definition as stated, even though the etiology of 
that diagnosed illness is unknown and basically unable to be 
ascertained.  

As stated in Gilbert, "[b]y reasonable doubt is meant one 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility."  Thus, given the 
probability expressed by the private neuro-ophthalmologist in 
a February 2003 written statement and an examiner on June 
2003 VA ophthalmologic examination that appellant's optic 
neuritis was probably idiopathic, and given that the service 
medical and post-service clinical records do not substantiate 
that he had optic neuritis in service or within the one-year, 
post-service presumptive period, it would be to resort to 
mere speculation to assume that appellant's optic neuritis 
was initially manifested in service or proximate thereto; and 
to resort to speculation is prohibited by the doctrine of 
reasonable doubt.

In short, after weighing all of the evidence, it is the 
Board's conclusion that the negative evidence outweighs any 
positive evidence with respect to the optic neuritis service 
connection appellate issue.  As the Court has stated in Smith 
v. Derwinski, 1 Vet. App. 235, 237 (1991), "[d]etermination 
of credibility is a function for the BVA."  It has not been 
shown, by credible competent evidence, that appellant's optic 
neuritis was present in service or within the one-year, post-
service presumptive period, or is otherwise related to 
service.  Consequently, service connection for optic neuritis 
is not warranted.  


ORDER

Service connection for optic neuritis is denied.  To this 
extent, the appeal is disallowed.


REMAND

With respect to the remaining appellate issue involving 
entitlement to a compensable evaluation based on multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324, the evidentiary record does not currently include 
any letter from the RO informing appellant and his 
representative of the VCAA and its applicability with regards 
to this appellate issue.  See also Quartuccio, supra.  Due to 
this procedural due process concern, a remand of this 
appellate issue appears necessary.  

Accordingly, the remaining appellate issue is REMANDED for 
the following:

1.  The RO should issue appellant 
and his representative a VCAA notice 
with respect to the appellate issue 
involving entitlement to a 
compensable evaluation based on 
multiple noncompensable service-
connected disabilities under 38 
C.F.R. § 3.324, in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other 
applicable legal precedent.  See 
Quartuccio, supra.; and the VCAA.  

2.  The RO should readjudicate the 
issue of entitlement to a 
compensable evaluation based on 
multiple noncompensable service-
connected disabilities under 38 
C.F.R. § 3.324.  

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


